DETAILED ACTION
This is a response to Applicant’s Arguments filed 10/04/2021. Claims 1, 10, 15, 24, 29 and 30 are amended. Claims 4 and 18 are cancelled. Claims 31-46 are new. Claims 1-3, 5-17, 19-46 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2021, 06/05/2020 and 03/03/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 15, filed on 06/08/2021, with respect to the 35 U.S.C. 101 rejection of the claims have been fully considered and are persuasive. The rejection to Claims 29 and 30 have been withdrawn.
Applicant’s remarks, see page 15, filed on 06/08/2021, with respect to the 35 U.S.C. 112(b) rejection of the claims have been fully considered and are persuasive. The rejection to Claims 5, 6, 20 have been withdrawn.
Applicant’s arguments, see pages 15-16, filed 06/08/2021, with respect to the 35 U.S.C. 102(a)(1) rejection have been fully considered are not persuasive.

“determining a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater,
wherein the configuration includes information associated with a receive beam beamforming configuration”, as recited in claim 1.
The Examiner disagrees.
As for the limitation “determining a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater”, Miao teaches in Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling transmission can be equated as a form of configuration.
As for the limitation “wherein the configuration includes information associated with a receive beam beamforming configuration”, Miao [0152] teaches: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-17, 19-46 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Miao et al. (US20170230893), hereinafter “Miao”.
Regarding claim 1, Miao teaches:
“A method of wireless communication performed by a base station (Miao, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
receiving, via a first interface of a repeater, information associated with a second interface of the repeater, the second interface being different from the first interface (Miao, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface))
determining a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration); and 
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.);
communicating the configuration for the second interface of the repeater via the first interface of the repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node). 

Regarding claim 2, Miao teaches:
The method of claim 1, wherein the first interface is a low frequency interface and the second interface is a millimeter wave interface (Miao, [0058-0059], also Fig. 1: nodes (104, 106, 108) may be configured to communicate control plane data over the cellular frequency band (F1: <6 GHz), and mmWave backhaul links may be configured to communicate user plane data in a plurality of mmW-NCT cells (same said nodes 104, 106, 108))

Regarding claim 3, Miao teaches:
The method of claim 1, wherein the information associated with the second interface of the repeater includes information that describes a beamforming configuration associated with the second interface of the repeater (Miao, Fig. 7 [152], Step 720 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where Received Signal power would be a form of measured receive power on a given antenna of the second interface of the repeater.)

Regarding claim 5, Miao teaches:
The method of claim 1, further comprising: communicating with the repeater via the second interface based at least in part on the configuration (Miao, Fig. 6 [0137]: In this embodiment, base station 602 (DeNB) communicates with relay node 604 via (first interface) F1, which is the cellular frequency (below 6 GHz), as well as via mmWave connection backhaul 612 (second interface). Relay node 604 further communicates with relay node 608 via same cellular frequency, as well as via mmWave connection 616.)

Regarding claim 6, Miao teaches:
The method of claim 1, further comprising: communicating with a wireless node via the repeater and using the second interface (Miao, Fig. 6, [0136]: Relay node 604 may have a mmWave backhaul link to relay node 608 further away (facing away from) the base station DeNB 602)

Regarding claim 7, Miao teaches:
The method of claim 1, wherein the information associated with the second interface includes information associated with at least one of: 
a capability associated with the second interface of the repeater Miao, Fig. 7 [152], Steps 720,722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where RSRP would be a value associated with the receiving capability of the second interface of the repeater.

Regarding claim 8, Miao teaches:
The method of claim 1, wherein the information associated with the second interface of the repeater includes information that identifies one or more components of the second interface of the repeater and capability information associated with the one or more components of the second interface of the repeater (Miao, [0071]: R-PDCCH messages communicated to the relay node may enable such node to switch on (power on) or switch off (power off) the mmWave receiver. Such configuration instructions would be determined by the base station (Step 724, Fig. 7) from the report of RSRP/RSRQ and other parameters of the mmW-NCT cells (Step 722, Fig 7). The RSRP/RSRQ and other such parameters are associated with the wireless receiver and transmitter of the mmW transceiver (Fig. 3, 302/330 [0086-0089], and other interconnected components such as switches, amplifiers and antennas (Fig. 3, 331/332 [0089]) (e.g. set of switched beam antennas and/or the like.))

Regarding claim 9, Miao teaches:
The method of claim 1, wherein the information associated with the second interface of the repeater includes information that describes interconnection of two or more components of the second interface of the repeater (Miao, Fig. 7 [152], Steps 720,722 – Information regarding the second interface (mmWave) is discovered, collected and communicated by the relay node 608 to the base station,  e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement. Miao implicitly teaches: Ssuch measurements of received signal and other measurements would require mmW transceiver’s components such as wireless receiver, transmitter, antennas and switches interconnected as described [0086-0089]. )

Regarding claim 10, Miao teaches:
The method of claim 1, wherein the configuration further includes information associated with at least one of:
powering on one or more components of the second interface of the repeater, 
powering off one or more components of the second interface of the repeater (Miao [0071]:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power or the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071]), 
measuring receive power on a given antenna of the second interface of the second repeater (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater.)
a set of time-domain resources on which to apply the configuration (Miao, [0071]: In some demonstrative embodiments, the R-PDCCH message may be configured to schedule the transmission of data packets in the mmW backhaul link)

Regarding claim 11, Miao teaches:
The method of claim 1, wherein a control command, associated with the configuration, includes a set of control fields including at least one of: 
an operating mode field (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down, as well as switch on and/or power on a mmWave receiver of the relay node [0071].)

Regarding claim 12, Miao teaches:
The method of claim 1, wherein the configuration indicates an active setting associated with the second interface of the repeater (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power on the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071]).

Regarding claim 13, Miao teaches:
The method of claim 1, wherein the configuration indicates a passive setting associated with the second interface of the repeater, 
the passive setting including one or more sets of configurations capable of being activated at a later time (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power or the mmWave receiver only when the data packet is scheduled (at a later time) to be received by the relay node. [0071]).

Regarding claim 14, Miao teaches:
The method of claim 1, wherein the configuration is used to semi-statically configure a first parameter associated with the second interface and to dynamically configure a second parameter associated with the second interface. (Miao, [0039-0040]: In some embodiment, another approach may utilize a carrier aggregation (CA) method to semi-statically configure and activate the carrier type in the mmW band (mmW-NCT) as a secondary component carrier (SCC). Scheduled data transmission in the mmW-NCT is signaled by the R-PDCCH from the base station to the relay node. The relay node operates in the traditional LF (<6 GHz cellular band) and then can boost additional capacity in the backhaul link (dynamically) using a new CA capability category to the relay node)

Regarding claim 15, Miao teaches:
A method of wireless communication performed by a repeater (Miao, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
transmitting, to a base station via a first interface, information associated with a second interface of the repeater, the second interface being different from the first interface (Miao, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 
receiving, via the first interface and after transmitting the information associated with the second interface of the repeater, a configuration for the second interface repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node)
determining a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where Received Signal power would be a form of measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.);
configuring the second interface based at least in part on the configuration (Miao, [0156]: the relay node send an RRC signaling acknowledgement 728 to acknowledge the configuration of the primary and secondary R-PDCCH sets.).

Regarding claim 16, Miao teaches:
The method of claim 15, wherein the first interface is a low frequency interface and the second interface is a millimeter wave interface (Miao, [0058-0059], also Fig. 1: nodes (104, 106, 108) may be configured to communicate control plane data over the cellular frequency band (F1: <6 GHz), and mmWave backhaul links may be configured to communicate user plane data in a plurality of mmW-NCT cells (same said nodes 104, 106, 108))

Regarding claim 17, Miao teaches:
The method of claim 15, wherein the information associated with the second interface of the repeater includes information that describes a beamforming configuration associated with the second interface (Miao, Fig. 7 [152], Step 720 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater.) 

Regarding claim 19, Miao teaches:
The method of claim 15, further comprising: receiving, from the base station, a request for the information associated with the second interface (Miao, Fig. 9, [0177]: base station DeNB 802 sends request Step 920 to relay node 808 a measurement request of one or more parameters of mmW-NCT links, Thereafter, the same Steps 720, 722, 724 and 726 are performed as described previously).

Regarding claim 20, Miao teaches:
The method of claim 15, further comprising: communicating via the second interface based at least in part on the configuration (Miao, Fig. 6 [0137]: In this embodiment, base station 602 (DeNB) communicates with relay node 604 via (first interface) F1, which is the cellular frequency (below 6 GHz), as well as via mmWave connection backhaul 612. Relay node 604 further communicates with relay node 608 via same cellular frequency, as well as via mmWave connection 616.)

Regarding claim 21, Miao teaches:
The method of claim 15, wherein the information associated with the second interface includes information associated with at least one of: 
a capability associated with the second interface of the repeater Miao, Fig. 7 [152]: Steps 720 and 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater.)

Regarding claim 22, Miao teaches:
The method of claim 15, wherein the information associated with the second interface of the repeater includes information that identifies one or more components of the second interface of the repeater and capability information associated with the one or more components of the second interface of the repeater (Miao, [0071]: R-PDCCH messages communicated to the relay node may enable such node to switch on (power on) or switch off (power off) the mmWave receiver. Such configuration instructions would be determined by the base station (Step 724, Fig. 7) from the report of RSRP/RSRQ and other parameters of the mmW-NCT cells (Step 722, Fig 7). The RSRP/RSRQ and other such parameters are associated with the wireless receiver and transmitter of the mmW transceiver (Fig. 3, 302/330 [0086-0089], and other interconnected components such as switches, amplifiers and antennas (Fig. 3, 331/332 [0089]) (e.g. set of switched beam antennas and/or the like.))

Regarding claim 23, Miao teaches:
The method of claim 15, wherein the information associated with the second interface of the repeater includes information that describes interconnection of two or more components of the second interface of the repeater (Miao, Fig. 7 [152], Steps 720,722 – Information regarding the second interface (mmWave) is discovered, collected and communicated by the relay node 608 to the base station,  e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement. Such measurements of received signal and other measurements would require the mmW transceiver’s components such as wireless receiver, transmitter, antennas and switches interconnected as described [0086-0089]).

Regarding claim 24, Miao teaches:
The method of claim 15, wherein the configuration further includes information associated with at least one of:
powering on one or more components of the second interface of the repeater, 
powering off one or more components of the second interface of the repeater (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power or the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071])    , 
a set of time-domain resources on which to apply the configuration (Miao, [0071]: In some demonstrative embodiments, the R-PDCCH message may be configured to schedule the transmission of data packets in the mmW backhaul link) 

Regarding claim 25, Miao teaches:
The method of claim 15, wherein a control command, associated with the configuration, includes a set of control fields including at least one of: 
an operating mode field (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node [0071]) 

Regarding claim 26, Miao teaches:
The method of claim 15, wherein the configuration indicates an active setting associated with the second interface of the repeater (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power on the mmWave receiver only when the data packet is scheduled to be received by the relay node. [0071]).

Regarding claim 27, Miao teaches:
The method of claim 15, wherein the configuration indicates a passive setting associated with the second interface of the repeater, 
the passive setting including one or more sets of configurations capable of being activated at a later time (Miao:  the R-PDCCH messages (Fig. 7 Step 726) which is communicated in the cellular frequency band, may enable the relay node to switch off and/or power down a mmWave receiver of the relay node, for example when no data packet is schedule; and/or to switch on and/or power on the mmWave receiver only when the data packet is scheduled (at a later time) to be received by the relay node. [0071]).

Regarding claim 28, Miao teaches:
The method of claim 1, wherein the configuration is used to semi-statically configure a first parameter associated with the second interface and to dynamically configure a second parameter associated with the second interface. (Miao, [0039-0040]: In some embodiment, another approach may utilize a carrier aggregation (CA) method to semi-statically configure and activate the carrier type in the mmW band (mmW-NCT) as a secondary component carrier (SCC). Scheduled data transmission in the mmW-NCT signaled by the R-PDCCH from the base station to the relay node. The relay node operates in the traditional LF (<6 GHz cellular band) and then can boost additional capacity in the backhaul link (dynamically) using a new CA capability category to the relay node)

Regarding claim 29, Miao teaches:
A base station for wireless communication (Miao, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
a memory; and 
one or more processors coupled to the memory, the memory and the one or more processors configured to (Miao [0096-0097]: node 300 may include processor 320, memory unit 322): 
receive, via a first interface of a repeater, information associated with a second interface of the repeater, the second interface being different from the first interface interface (Miao, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 
determine a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.);
communicate the configuration for the second interface of the repeater via the first interface of the repeater repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node) .

Regarding claim 30, Miao teaches:
A repeater for wireless communication (Miao, Fig. 6 [133-134]: the base station (DeNB 602) communicates with relay nodes 604/608 using cellular (typically <6 GHz) frequency band of PCell 610, and using mmWave (millimeterwave) frequencies for mmWave backhaul links with same said relay nodes), comprising: 
a memory; and 
one or more processors coupled to the memory, the memory and the one or more processors configured to (Miao [0096-0097]: node 300 may include processor 320, memory unit 322): 
transmit, to a base station via a first interface, information associated with a second interface of the repeater, the second interface being different from the first interface (Miao, Fig. 7, [152-153]: Steps 720, 722 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects measurements (information) of parameters corresponding to mmW cells, and reports (722) such information to the base station (DeNB 602) on cellular frequency (first interface)); 
receive, via the first interface and after transmitting the information associated with the second interface, a configuration for the second interface repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node)
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.); 
configure the second interface based at least in part on the configuration (Miao, [0156]: the relay node send an RRC signaling acknowledgement 728 to acknowledge the configuration of the primary and secondary R-PDCCH sets.).

Regarding claims 31 and 33, 36 and 39, 42 and 45, Miao teaches:
The base station of claim 29, wherein the first interface is a low frequency interface and the second interface is a millimeter wave interface (Miao, [0058-0059], also Fig. 1: nodes (104, 106, 108) may be configured to communicate control plane data over the cellular frequency band (F1: <6 GHz), and mmWave backhaul links may be configured to communicate user plane data in a plurality of mmW-NCT cells (same said nodes 104, 106, 108)).

Regarding claims 32 and 34, 37 and 40,  43 and 46 Miao teaches:
The base station of claim 29, wherein the information associated with the second interface of the repeater includes information that describes a beamforming configuration associated with the second interface of the repeater (Miao, Fig. 7 [152], Step 720 – Relay node 608 discovers (720) interfaces to one or more neighboring mmW cells, collects and reports (722) to the base station measurements of parameters corresponding to mmW cells, e.g. Reference Signal Received Power (RSRP) measurement, a Reference Signal Received Quality (RSRQ) measurement, where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater.)

Regarding claims 35, Miao teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a base station, cause the base station to (Miao, Fig. 11 [0196}: Non-transitory machine readable storage medium 1102 which may be used to perform the functionality of node 102/DeNB/RN, and to perform operations of Fig. 7. [0199]: Processor): 
receive, via a first interface of a repeater, information associated with a second interface of the repeater, the second interface being different from the first interface; 
determine a configuration for the second interface of the repeater based at least in part on the information associated with the second interface (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the configuration - 10 -PATENT U. S. Patent Application No. 16/795,155 Attorney Docket No. 0097-0709/19 1328includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.); and 
communicate the configuration for the second interface of the repeater via the first interface of the repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node) .


Regarding claims 38, Miao teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a repeater, cause the repeater to (Miao, Fig. 11 [0196}: Non-transitory machine readable storage medium 1102 which may be used to perform the functionality of node 102/DeNB/RN, and to perform operations of Fig. 7: 
transmit, to a base station via a first interface, information associated with a second interface of the repeater, the second interface being different from the first interface; 
receive, via the first interface and after transmitting the information associated with the second interface, a configuration for the second interface (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the - 11 -PATENT U. S. Patent Application No. 16/795,155Attorney Docket No. 0097-0709/19 1328 configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.); and 
configure the second interface based at least in part on the configuration (Miao, [0156]: the relay node send an RRC signaling acknowledgement 728 to acknowledge the configuration of the primary and secondary R-PDCCH sets.).


Regarding claims 41, Miao teaches:
An apparatus comprising: 
means for receiving, via a first interface of a repeater, information associated with a second interface of the repeater, the second interface being different from the first interface; 
means for determining a configuration for the second interface of the repeater based at least in part on the information associated with the second interface of the repeater (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.); and 
means for communicating the configuration for the second interface of the repeater via the first interface of the repeater (Miao, Fig. 7, [155]: Step 726 - the base station (DeNB 602) may be configured to send RCC signaling messages 726 (on F1 cellular frequency), to signal to relay node 608 the configuration of the primary R-PDCCH set to be used for scheduling communications between DeNB 602 and relay 608, and second R-PDCCH set to be used for scheduling communications from relay node 608 to another node)  

Regarding claims 44, Miao teaches:
An apparatus comprising: 
means for transmitting, to a base station via a first interface, information associated with a second interface, the second interface being different from the first interface; 
means for receiving, via the first interface and after transmitting the information associated with the second interface, a configuration for the second interface (Miao, Fig. 7, Step 724, [154]: Base station (DeNB 602) determines mmW cells. Step 726 [0155]: DeNB sends RRC signaling message 726 that configures 2 R-PDCCH sets, the first from DeNB, the 2nd from RN. [0158]:DeNB configure R-PDCCH to schedule the transmission of the data packet from RN. Such scheduling can be equated as a form of configuration);
wherein the configuration includes information associated with a receive beam beamforming configuration (Miao [0152]: Remote node 608 may perform measurements of parameters corresponding to mmW cell, such as Reference Signal Received Power (RSRP), and Referenced Signal Received Quality (RSRP), where RSRP would be a value associated with measured receive power on a given antenna of the second interface of the repeater. [0153]: RN may send to DeNB a RRC message including a report of the measured parameters corresponding to the mmW cells.); and 
means for configuring the second interface based at least in part on the configuration (Miao, [0156]: the relay node send an RRC signaling acknowledgement 728 to acknowledge the configuration of the primary and secondary R-PDCCH sets.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Khan (US20200007202) discloses a base station and a communication device (relay, repeater, node, UE, etc.) using millimeter wave spectrum above 24 GHZ and sub-7 GHz spectrum for uplink and downlink. Base station and device each have two interfaces between each other, each interface corresponding to a different frequency, unrestricted for uplink and downlink purposes (Fig. 4, [17-20]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461